Citation Nr: 1754998	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral upper extremity, carpal tunnel syndrome (CTS).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2006.  

These matters come before the Board of Veterans' Appeals on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the benefits being sought.  

These matters were remanded to the Agency of Original Jurisdiction (AOJ) in April 2013, February 2016 and February 2017 for further development.  They have now been returned to the Board.  


FINDINGS OF FACT

1.  The probative evidence indicates that the Veteran does not have a current sinusitis disability that is related to service.  

2.  The probative evidence indicates that the Veteran does not have a current CTS disability that is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran's sinusitis was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2017).  

2.  The Veteran's CTS was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was fulfilled by August 2008 and November 2013 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and any indicated private medical records have been obtained.  

The Veteran was afforded VA examination in August 2010.  The examiner concluded that the Veteran did not have sinusitis or CTS.  The rationale did not indicate review of the Veteran's in-service complaints of sinus problems and assessments of CTS in February and April 2005.  The August 2010 VA examination is inadequate.  However, as discussed below, remand for a new examination is not warranted.  

The Board notes that the Veteran was scheduled for numerous VA examinations to determine the etiology of his claims for bilateral CTS and sinusitis, for which he did not report.  In its remand directives, the Board directed the RO to associate the letter sent to the Veteran regarding the VA examination scheduled for June 2016, as he did not report for it.  In an April 2017 memorandum, the RO stated that the letter that scheduled the June 2016 VA examination could not be located.  Then, an examination was scheduled in March 2017.  A Report of General Information, dated in April 27, 2017, indicates that an attempt was made to contact the Veteran regarding his "no show" for the March 2017 examination.  The specialist in the Account Management Office (AMO) section of the VA noted: "Veteran didn't answer.  [The] address used for scheduling was Veteran's most recent address."  

The record reflects that the Veteran was properly notified and yet did not report for his examination.  Neither the Veteran nor his representative have presented a good cause for his failure to report or request a new VA examination.  When a veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide a good cause for this failure to report, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2017).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a) (2017).  The Veteran has not provided any explanation for his failure to report for the March 2017 examination.  Therefore, his claim will be decided on the evidence currently of record.  38 C.F.R. § 3.655 (b) (2017).  The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  An additional remand to attempt to secure a new examination is not warranted.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2017); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. § 3.303 (a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Sinusitis

The Veteran has asserted that he has sinusitis as a result of active military service.  

Service treatment records (STRs) show the Veteran's history of treatment of chronic maxillary sinusitis.  The June 2006 separation examination, however, noted no evidence of sinus disease upon discharge.  

The Veteran underwent a VA examination in August 2010.  The examiner diagnosed him with sinusitis.  The examiner, however, noted that the Veteran's sinusitis "Resolved.  No residuals.  No functional limitation."  As noted above, the August 2010 opinion is inadequate and therefore not probative.  

The Board notes that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that he has difficulty answering phones because of his sinusitis is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the specific issue in this case, whether the Veteran has a current sinusitis disability that is related to service, falls outside the realm of common knowledge of a layperson.  Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran has sinusitis requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Although he is competent to describe the persistence of his symptoms, his opinion is of low probative weight because he does not have the training, expertise, or skills to relate those symptoms to his period of service, or to state that he has a sinus disability that is related to service.  

As previously noted, the Veteran failed to report to his scheduled VA examination, which may have provided evidence relevant to the outcome of the claim.  The claim is therefore adjudicated based on the evidence of record.  38 C.F.R. § 3.655.  

The probative evidence of record does not show sinusitis during the appeal period. The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even if the Veteran had a sinus disability for VA purposes, there is no probative medical evidence to link it to service, and as noted above, the Veteran's lay opinion is of low probative value as discussed above.  

Therefore based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for sinusitis must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Carpal Tunnel Syndrome

The Veteran contends that he has CTS and it is related to his active military service.  

Service treatment records (STRs) show the Veteran's history of complaints of pain in the right wrist and treatment, therefor.   The June 2006 separation examination, however, noted no evidence of bilateral carpal tunnel syndrome upon discharge.  

The Veteran underwent a VA examination in August 2010.  The examiner concluded that "despite subjective complaints, there is no objective evidence of bilateral carpal tunnel syndrome."  As noted above, the August 2010 opinion is inadequate and therefore not probative.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that he has some discomfort at work with typing due to carpal tunnel syndrome is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the specific issue in this case, whether the Veteran has CTS that is related to service, falls outside the realm of common knowledge of a layperson.  Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran has CTS requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link between those symptoms and his period of service.  As a result, the probative value of his lay assertion that he has CTS due to service is low.  

As previously noted, the Veteran failed to report for his scheduled March 2017 VA examination, which may have provided evidence relevant to the outcome of the claim.  Nonetheless, the claim is adjudicated based on the evidence of record.  38 C.F.R. § 3.655.  

Since the existence of a current disability is the cornerstone of a claim for VA disability compensation, the Veteran's claim for bilateral CTS cannot proceed.  Degmetich, 104 F. 3d 1328; Gilpin, 155 F.3d 1353.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319.  Even if the Veteran had CTS, there is no probative medical evidence of record to link it to service and as noted above, the Veteran's lay opinion is of low probative weight.  

Therefore based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for CTS must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for bilateral upper extremity, carpal tunnel syndrome is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


